Citation Nr: 1814819	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  14-107 37A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for degenerative disc disease of the lumbar spine (back disability).

2.  Entitlement to a disability rating in excess of 40 percent for radiculopathy of the left lower extremity (LLE radiculopathy).

3.  Entitlement to service connection for a right hip disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine (right hip disability).


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992 and March 2008 to September 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that the Veteran filed an increased rating claim in May 2011 for his back disability and LLE radiculopathy.  Both claims for increased ratings were denied in the December 2011 rating decision on appeal.  In a May 2016 rating decision, the RO granted the Veteran's claim to a total rating based on individual employability due to service-connected disabilities (TDIU), effective September 1, 2010, and as the Veteran applied for a LLE radiculopathy increased rating claim in tandem with his TDIU claim, increased the Veteran's disability rating to 40 percent, also effective on September 1, 2010.  In regards to the TDIU claim, the Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect to this issue and it is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the RO's effective date.  Thus, this matter is not in appellate status.  See Grantham, 114 F.3d at 1158.  As the RO's May 2016 decision constitutes a full grant of the benefits sought on appeal for the TDIU issue, no further consideration is necessary.  The other matters remain on appeal.

In November 2015, the Board remanded this matter for further development, which has been substantially fulfilled.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's back disability manifested with forward flexion of 30 degrees or less without ankylosis and no evidence of at least six weeks of incapacitating episodes that involved bed rest prescribed by a physician.

2.  For the entire period on appeal, the Veteran's LLE radiculopathy manifested with complete paralysis.

3.  The most probative evidence is against a finding that the Veteran's right hip disability resulted from, or was aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess of 40 percent for service-connected degenerative disc disease of the lumbar spine have not been met.  38 U.S.C. §§ 1155, 5107(b) (West 2012); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2017).

2.  The criteria for an increased disability rating in excess of 40 percent for service-connected radiculopathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (West 2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8521 (2017).

3.  The criteria for service connection for a right hip condition, to include as secondary to service-connected degenerative disc disease of the lumbar spine, have not been met.  38 U.S.C. §§ 1110, 1154 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating Claims

The Veteran seeks an increased rating for his service-connected back disability and LLE radiculopathy.

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates such criteria.  38 C.F.R. § 4.7.  It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21.  While a veteran's entire history is reviewed when making disability evaluations, in increased rating claims, it is the present level of disability that is of primary concern.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1991); and Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If the disability has undergone varying and distinct levels of severity throughout the entire time period that the increased rating claim has been pending, it is appropriate to apply staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Back Disability

The Veteran's back disability is currently evaluated as 40 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5242.

When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  38 C.F.R. §§ 4.40 and 4.45 require that the disabling effect of painful motion be considered when rating joint disabilities.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Pursuant to 38 C.F.R. § 4.40, "Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance."  Further, functional loss "may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled."  Id.  

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes). 

As pertinent to this case, under the General Rating Formula, a 40 percent rating requires favorable ankylosis of the entire thoracolumbar spine or forward flexion of the thoracolumbar spine of 30 degrees or less.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2017).

Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992).

The rating criteria for IVDS based on incapacitating episodes provides for a 10 percent rating where the evidence demonstrates incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the last 12 months.  A 20 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the last 12 months.  A 40 percent rating applies where the evidence demonstrates incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the last 12 months.  If there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, a 60 percent rating is warranted.  

Note (1) to Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician.  Supplementary Information in the published final regulations states that treatment by a physician would not require a visit to a physician's office or hospital but would include telephone consultation with a physician.  If there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes. 38 C.F.R. § 4.71a (2017).

VA treatment records and private physician records show that the Veteran received physical therapy for his back and has a continuous history of pain.  The Veteran also underwent four surgeries for his back pain including: back surgery NSC in August 2005; a nerve root decompression and discectomy in June 2008; a microdiscectomy in March 2011, and a posterior spinal fusion in August 2013.

During physical therapy sessions in May 2010, the Veteran's flexion was measured from zero to 50 degrees and extension from zero to 24 degrees.

In May 2010, the Veteran was afforded another VA examination.  The examiner noted the Veteran's complaints that his lower back pain had worsened in the last year with increased pain, left leg numbness, and pain after sitting for more than five minutes.  The Veteran reported an epidural from two weeks prior, and that he had noticed a decrease in his pain level, but stated that other medications and treatment had stopped being effective.  The Veteran endorsed decreased motion, stiffness, weakness, and pain.  He did not complain of fatigue, weakness, or spasms.  The pain was described as chronic, unremitting, and a deep throbbing ache.  On examination, the examiner found no scoliosis, cervical spinal ankylosis, or thoracolumbar spine ankylosis.  The examiner found pain with motion and tenderness, and localized tenderness or guarding severe enough to be responsible for abnormal gait or abnormal spinal contour.  Furthermore, the Veteran reported that his back disability did not affect feeding, dressing, or grooming himself on a daily basis; had a mild daily effect while shopping, during recreation, and toileting; and had a severe effect when he tried to exercise.  He reported that his back disability completely prevented him from playing sports.  The Veteran was diagnosed with degenerative disc disease of the lumbar spine with lower left extremity radiculopathy.  

In a June 2010 addendum to the May 2010 VA examination, the Veteran's flexion was measured from zero to 25 degrees with marked guarding, and his extension was zero to 11 degrees with moderate guarding.

Range of motion testing during an August 2010 physical therapy session showed flexion measured from zero to 30 degrees with pain, and extension from zero to 25 degrees, also with pain.
 
In August 2011, the Veteran was afforded another VA examination.  The examiner noted the Veteran's complaints of back and neck pain, and flare-ups of spinal disease after prolonged walking or standing.  The examiner noticed a slight limp in the Veteran's gait.  The examiner also noted that the Veteran reported a six week incapacitating episode due to his IVDS during the past 12 month period.  On examination, the Veteran did not exhibit any abnormalities of spinal muscle such as guarding, spasm, or tenderness; and no spinal ankylosis.  Range of motion for flexion measured from zero to 30 degrees; extension was from zero to 20 degrees; and pain on motion began and ended at zero degrees.  Upon review, the examiner stated that the Veteran's MRI showed an interval removal of the left paracentral disc extrusion at the L5-S1 level with stable appearance of the epidural scarring at that level; minimal neural foramina narrowing at the L5-S1 level; and no evidence of recurrent disc herniation or postoperative infection.  

In September 2011, the Veteran had a physiatry consult where he exhibited limited flexion range of motion.  His flexion measured around zero to 45 degrees with pain; he had normal extension without pain. 

In August 2012 and September 2012 physical therapy treatments at the VA medical center, the Veteran was administered range of motion examinations on his trunk.  His flexion measured from zero to 45 degrees and his extension measured from zero to 10 degrees.
 
An x-ray taken in July 2013 shows that there was a disk space collapse of the L5-S1, with no abnormal motion of the Veteran's flexion or extension, and signs of postoperative change.  The physician also noted a July 2013 MRI of the lumbar spine showed a laminectomy defect with recurrent disk protrusion, with L5-S1 on the left with nerve root impingement and foraminal narrowing.  The physician opined that the Veteran had recurrent disk protrusion, advanced degeneration at the L5-S1 with scarring failed back syndrome.

In a MRI taken in October 2015, the physician found the Veteran had interval posterior surgical fusion of L5-S1.  There was no recurrent disc herniation, central canal stenosis, or evidence of arachnoiditis. 

In March 2016, the Veteran sought treatment with a private physician at Birmingham Orthopedics Sports & Spine (BOSS), who performed a range of motion examination on the lumbosacral spine, and stated that the Veteran had full range of motion on all planes.

In March 2016, the Veteran was afforded another VA examination.  He did not endorse flare-ups but reported functional loss, stating that he could not lift more than 20 pounds, could not run, could not jog, could not bend, and could not stand or sit for a prolonged time.  On examination, flexion was measured from zero to 25 degrees; extension from zero to 10 degrees; and although pain was noted on the examination, it did not result in or cause functional loss.  There was no objective evidence of localized tenderness or pain on palpation of the joints, or associated soft tissue.  The examiner noted that although the Veteran has guarding or muscle spasms of the back; the muscle spasms did not result in abnormal gait or abnormal spinal contour.  The Veteran reported occasionally using a back brace during increased activity and constantly using a cane.  The examiner did not find any ankylosis of the spine.  The Board notes that although the examiner reported there was "less movement than normal due to ankylosis, adhesions, etcetera," review of the record, including the examiner's opinion in the April 2016 examination, indicates that the Veteran does not have ankylosis.  The examiner opined that any arthritis was not documented by imaging results and that the Veteran does not have thoracic vertebral fracture with loss of 50 percent or more of height.  Additionally, the Veteran was diagnosed with IVDS, and the examiner opined that the IVDS did not require bed rest prescribed by a physician and treatment by a physician during the past year.

After a review of all of the evidence of record, the Board finds that entitlement to an evaluation in excess of 40 percent for the Veteran's back disability is not warranted.  Although the Veteran's private and VA treatment history show that the Veteran exhibited pain, the Veteran's back disability does not reveal ankylosis of the spine, which is required for a higher rating.  Clinicians have evaluated the extent of the back disability, and the findings do not show that the Veteran has unfavorable ankylosis of the entire thoracolumbar spine required for a 50 percent disability rating or unfavorable ankylosis of the entire spine required for a 100 percent disability rating.  Rather, the Veteran's forward flexion has been reported by physicians as 30 degrees or less, which fits the Veteran's current 40 percent disability rating.  The Board concludes that these findings outweigh the Veteran's lay assertions regarding severity.  Thus, as the Veteran's back disability does not reveal ankylosis of the entire thoracolumbar spine, entitlement to a higher evaluation under Diagnostic Code 5242 is denied.

The Board acknowledges that in evaluating musculoskeletal disabilities, consideration must be given to additional functional limitation due to factors such as pain, weakness, fatigability, and incoordination.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca, supra.  In this regard, the record indicates consistent complaints of low back pain.  However, even considering additional functional limitation due to factors such as pain, the overall evidence does not indicate a disability picture comparable to the criteria for the next-higher disability rating under Diagnostic Code 5242.  Although some limitation of function has been reported and demonstrated, such is found to be appropriately contemplated in the 40 percent evaluation.

The Board has also considered whether an increased rating is warranted via application of Diagnostic Code 5243, concerning IVDS.  Although the Veteran contends otherwise, the evidence here does not establish incapacitating episodes, as defined by Note (1) to Diagnostic Code 5243.  Although the August 2011 VA examiner noted the Veteran had a six week incapacitation episode due to his IVDS, nothing in the record indicates the incapacitation was doctor prescribed, including the August 2011 VA examination, itself.  As discussed above, an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by and treatment by a physician, and if there are no records of the need for bed rest and treatment, by regulation, there are no incapacitating episodes. 38 C.F.R. § 4.71a (2017).  Additionally, the March 2016 VA examiner noted that the Veteran does have a diagnosis of IVDS, but opined that his IVDS did not require bed rest prescribed by a physician and treatment by a physician during the past year.  As such, Diagnostic Code 5243 cannot serve as a basis for an increased rating on the basis of incapacitating episodes at any time during these appellate periods.  There are no other relevant code sections for consideration. 

The Board has considered the Veteran's assertions and weighed them against medical evidence of record.  Although the Veteran would disagree with the weight the Board assigns to his lay evidence, the evidence of record does not demonstrate that the Board's assignment of greater weight to the medical evidence is erroneous.  See 38 U.S.C. § 7261(a)(4); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Gilbert v. Derwinski, 1 Vet. App. 49, 52 (1990).

LLE radiculopathy

For the period on appeal, the Veteran's LLE radiculopathy was evaluated as 40 percent disabling which is the maximum schedular rating available under Diagnostic Code 8521.

The Board has considered whether a rating in excess of 40 percent was warranted under any other relevant diagnostic codes.  However, the evidence does not reflect that the Veteran's left lower extremity was manifested by severe incomplete paralysis with marked muscular atrophy to warrant a higher rating under Diagnostic Code 8520.  In the August 2011 VA examination, the examiner noted that the Veteran had full muscle strength and no muscular atrophy, spasm, or other muscle abnormalities, after conducting a musculoskeletal examination.  He was also reported to have slight decreased motor strength in his left toes, normal muscle tone, and, no muscle atrophy after a detailed motor examination.  In the March 2016 VA examination, again, muscle atrophy was denied after testing. Furthermore, the examiner specifically noted that the Veteran had moderate incomplete paralysis of the sciatic nerve, which results in, at most, a 40 percent rating, which is the same as the rating currently assigned.  

Under Diagnostic Code 8520, a 60 percent evaluation required severe incomplete paralysis with marked muscular atrophy; and an 80 percent rating required complete paralysis, which was manifested by the foot dangling and dropping with no active movement of the muscles below the knee possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520.  There is no evidence of this kind of impairment of the sciatic nerve.

There are no other pertinent Diagnostic Codes to warrant a rating higher than 40 percent for the nerve injury.  In addition, the functions associated with the sciatic nerve and the external popliteal nerve overlap.  As such, the Veteran cannot be assigned separate ratings for impairment of these nerves, because it would result in unlawful pyramiding.  Furthermore, to the extent that the Veteran was shown during the April 2016 VA examination to have moderate incomplete paralysis of the internal saphenous nerve, this would result in a noncompensable rating.  As such, it cannot result in a higher rating that could be assigned to the Veteran.

II.  Service Connection Claim

The Veteran seeks a secondary service connection for his right hip disability, which he attributes to his service-connected back disability.  

In order to obtain service connection (under 38 U.S.C. §§ 1110, 1131 and 38 C.F.R. § 3.303), the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, i.e., a "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection may also be warranted for disability proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

VA treatment records and private physician records show complaints of right hip discomfort and pain, however none show a diagnosis for a right hip disability.

In March 2010, the Veteran complained of right hip pain that he had been experiencing for a long time, but seemed to be progressively worsening.  He denied any new neurologic deficits on his right leg or trauma to the area.  He reported that the pain worsened with prolonged walking, or when his gun was strapped to the right side of his belt for work.  The physician stated that the right hip pain was likely musculoskeletal.

In June 2010, the Veteran reported having had two episodes of right lateral hip pain during a physical therapy session.  He reported that the right hip pain caused him unable to walk.

In an August 2011 VA examination for general medical purposes, the Veteran reported he developed right hip pain after his most recent back surgery.  He described it as progressively worsening, and responding well to medication.  The VA examiner opined that the right hip pain was a recent development, had no effect on the Veteran's work duties or daily activities, and unrelated to the Veteran's service-connected disabilities.

In September 2011, the Veteran was given an examination during a physical therapy appointment.  Here, the physical therapist noted the Veteran's complaints of right hip pain, and said his pain was more likely a right SI dysfunction, and chronic lower back pain.

In December 2011, the Veteran was afforded a VA examination.  The examiner noted the Veteran's complaints that his right hip pain, located in the right sacroiliac (SI) joint, began after two spinal surgeries for his service-connected back disability.  The Veteran did not report flare-ups.  The examiner did not find evidence of arthritis after x-ray review, and determined that x-rays of the SI joints were also normal.  The examiner opined that there was no significant abnormality of the Veteran's right hip, and that there were no objective findings to support a current diagnosis of a right hip disability.  Rather, the examiner opined that the Veteran had neurological radiating symptoms after his most recent back surgery, and that this was not related to any hip disorder.  Additionally, it was noted that an opinion on secondary service connection cannot be rendered because there is no current diagnosis of a right hip disability. 

In June 2013, the Veteran complained of right hip pain for six weeks, after a SI injection.  He described the pain as throbbing and reported significant debilitation since the injection.

Notes from BOSS include an October 2015 x-ray of the Veteran's pelvis.  On exam, the physician noted that the Veteran had normal range of motion in the right hip, and that he could not find any pelvis or hip joint abnormality.  In February 2016, a BOSS physician performed an examination on the Veteran and found that he was nontender at the greater trochanter; had normal range of motion in the right hip; and had normal hip flexors and abductors.  The physician noted the Veteran's complaints of experiencing pain while walking, standing, and sitting.  Again, no right hip disability diagnosis was given.  In March 2016, a right SI joint dysfunction diagnosis was given for the Veteran's complaints, rather than a right hip disability diagnosis.

In February 2016, the Veteran had a MRI taken of his pelvis.  Here, mild degenerative joint disorder of the inferior right SI joint was found.  No osseous erosions and no inflammatory arthropathy were noted.

In March 2016, the Veteran was afforded another VA examination.  The examiner noted that there were no objective findings to support a current diagnosis of a right hip disability.  The examiner noted the Veteran's complaints of right hip pain; inability to turn rapidly, inability to walk, stand, and sit for prolonged periods; and inability to jog or run.  The Veteran did not report flare-ups.  The examiner opined that the Veteran had right hip symptoms, but he has no right hip pathology per his medical history, including x-rays.  Additionally, the examiner noted that the reported pain was not located from the Veteran's hip, but rather the pain was from his SI joint's degenerative joint disease.

Upon review of the foregoing evidence, the Board concludes that the evidence of record is against a finding that the Veteran's right hip disability is secondary to his service-connected back disability.  Clinicians have evaluated the right hip disability, and the findings do not show that the Veteran has a current right hip diagnosis.  The Board concludes that these findings outweigh the Veteran's lay assertions regarding etiology.  To the extent that the medical evidence attributes the Veteran's described right hip pain to his nerve impairment, the Board notes that the Veteran is already rated for this disability, as described above.

The Board has considered the Veteran's assertions and weighed them against the medical evidence of record.  The Board places greater probative weight on the December 2011 and March 2016 VA examination opinions.  These examinations are adequate because the examiner reviewed the Veteran's medical history, considered the Veteran's contentions, and provided an opinion based on accurate factual basis with supporting rationale.  The opinions offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008).  They were based on medical consensus in the medical community and citations to medical authority to support the conclusion.  The Board finds the VA examiner's opinions are the more probative evidence of record as to the question of whether the Veteran's right hip disability is related to his service-connected back disability.

For the foregoing reasons, the Board must deny the claim for service connection for a right hip disability, secondary to a service-connected back disability.  In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports the Veteran's claims, that doctrine is not applicable.  38. U.S.C. § 51078(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An increased rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied.

An increased rating in excess of 40 percent for radiculopathy of the left lower extremity is denied.

Service connection for service connection for a right hip disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine, is denied.





____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


